        Case 2:12-cr-00106-ECM-CSC Document 54 Filed 03/11/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )   CRIM. CASE NO. 2:12-cr-106-ECM
                                             )            (WO)
WILLIAM BRANDON BOLAND                       )

                        MEMORANDUM OPINION and ORDER

        Now pending before the Court is the Defendant’s motion to modify the conditions of

his supervised release (doc. 48). For the reasons that follow, the motion will be granted.

        On August 28, 2013, the Defendant was sentenced to ninety-three months of

incarceration for distribution of child pornography. (Doc. 45). A life term of supervised

release was imposed. (Id. at 3). A special condition of supervision was imposed that

prohibited the Defendant from possessing or using a computer.

              The defendant shall not possess or use a computer or any device
              that can access the internet; except that you may, with the
              approval of the probation officer, use a computer in connection
              with authorized employment. Defendant shall consent to third
              party disclosure to any employer or potential employer,
              concerning any computer-related restrictions that are imposed on
              him.

(Id. at 4).

        The Defendant seeks a modification of this condition to permit him “to have access to

and use a computer for the purpose of seeking employment.” (Doc. 48). The government

opposes allowing Boland unrestricted access to computers or the internet, (doc. 51 at 2), but

does not oppose permitting modification provided that Boland’s probation officer can install

a monitoring device and that Boland paid for the device and monitoring fee.
       Case 2:12-cr-00106-ECM-CSC Document 54 Filed 03/11/21 Page 2 of 2



       Upon consideration of the motion, and for good cause, it is

       ORDERED that the Defendant’s motion to modify conditions of release (Doc. 48) is

GRANTED as follows:

       1.     The Defendant’s supervised release condition contained in paragraph 8 of the

Judgment is MODIFIED to read:

              The defendant shall not possess or use a computer or any device
              that can access the internet, without a monitoring device and
              service to supervise computer and internet activity; the defendant
              may, with the approval of the probation officer, use a computer in
              connection with authorized employment, or for the limited
              purpose or obtaining employment. The defendant shall consent
              to the installation of a monitoring device and shall be responsible
              for all costs related thereto. Defendant shall consent to third
              party disclosure to any employer or potential employer,
              concerning any computer-related restrictions that are imposed on
              him.

       Nothing in this Order alters the Probation Officer’s authority to set restrictions and

limitations on Boland’s computer and internet usage, and the modification is restricted to the

limited purpose of obtaining or maintaining employment.

       Done this the 11th day of March, 2021.


                                      /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                              2
